ORDER
Richard Denis appeals the dismissal of his civil-rights suit asserting that he was denied due process in a state-court debt-collection proceeding brought against him. We affirm.
As set forth in Denis’s complaint, a Wisconsin state court violated his due process rights in a debt-collection suit by entering summary judgment against him rather than acceding to his request to have the case be decided by a jury. After the summary judgment was affirmed by a state appellate court, Riverwalk Holdings, Ltd. v. Denis, 847 N.W.2d 426 (Wis.Ct.App.2014), and his petition for review de-. nied by the Wisconsin Supreme Court, Riverwalk Holdings, Ltd. v. Denis, 855 N.W.2d 695 (Wis.2014), Denis brought this suit under 42 U.S.C. § 1983 against Riverwalk Holdings, the creditor, and the state trial court. At screening, 28 U.S.C. § 1915(e)(2), the district court pointed out that federal courts lack jurisdiction to review cases that attack state-court judgments, and it dismissed Denis’s complaint under the Rooker-Feldman doctrine. See D.C. Ct. of App. v. Feldman, 460 U.S. 462, 486, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 416, 44 S.Ct. 149, 68 L.Ed. 362 (1923).
On appeal Denis asserts that the district court overlooked his due-process claim that he was denied his right to a jury trial. But this injury of which he complains was caused by the state court’s grant of summary judgment. The district court correctly concluded that Rooker-Feldman blocks federal courts from entertaining suits seeking to redress injuries caused by state-court judgments. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005); Harold v. Steel, 773 F.3d 884, 885 (7th Cir.2014).
AFFIRMED.